DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D-F and subspecies AB encompassed by claims 10-20 in the reply filed on 06/09/2021 is acknowledged.  The traversal is on the ground(s) that Species D-F are not patentably distinct, but rather different perspective views of the same invention.  Applicant’s argument is found persuasive with regards to species D-F.   Applicant did not present arguments as to whether Species A-C are patentably distinct from species D-F.  Applicant did not present arguments as to whether subspecies AA is patentably distinct from subspecies AB.  Pursuant to applicant’s remarks, Species D-F (Figs. 3A-3C) and subspecies AB (Fig. 5) are under consideration below.  Claims 1-9 are withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 12, 14, 17, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the first end of the first transfer tube is coupled to the exit of at least one of the plurality of heat exchanger tubes positioned in the main chamber”.  It is unclear from the claims if the limitation requires the transfer tube positioned in the main chamber or is establishing that heat exchanger tubes are positioned in the main chamber.   The limitation “the plurality of heat exchanger tubes positioned in the main chamber” has insufficient antecedent basis in the claims.  Thus, the claim is indefinite. 
Claim 10 recites “wherein the second end of the first transfer tube is coupled to the collector box in the vestibule”.  It is unclear from the claims if the limitation requires the transfer tube positioned in the vestibule or is establishing that collector box is positioned in the main chamber.   The limitation “the collector box in the vestibule has insufficient antecedent basis in the claims.  Thus, the claim is indefinite. 
 Claims 11-20 are indefinite at least by virtue of dependency. 
Claim 11 recites “wherein first cavity formed by the at least one wall of the first transfer tube has a negative pressure relative to a pressure of the main chamber and the vestibule”.  The scope of this functional limitation is unclear.  Applicant is positively reciting a pressure difference in the device.  It is unclear if this limitation is intended as a functional limitation describing intended operation of the device or if a device must necessarily be operating with reduced pressure to avoid the claims.  It is unclear from the claims if a similar device which is turned off would avoid infringement.  
Claim 16 recites “the exit of a remainder of the plurality of heat exchanger tubes”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear from the claims what exit or tubes the limitation is referring.  It is unclear if the limitation requires that there are heat exchanger tubes not connected to the first transfer tube.   Instant specification lacks additional drawings or description of this feature, thus guidance on the scope of the limitation cannot be gleaned from the specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 12, 15, and 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigham US5408986.
Regarding claim 10, Bigham US5408986 discloses a thermal transfer device comprising: 
a main chamber comprising: 
a plurality of heat exchanger tubes through which a first fluid flows, wherein each heat exchanger tube comprises an entrance and an exit (Fig. 1, heat exchangers 34); and 
a blower assembly that blows a second fluid across the plurality of heat exchanger tubes (blower 32); and 
a vestibule disposed adjacent to the main chamber, wherein the vestibule comprises: 
an inducer (42); 
a burner assembly coupled to the entrance of the plurality of heat exchanger tubes (burners 40, Fig. 2); 
a collector box that receives the first fluid and removes condensation from the first fluid (box 46); and 
a first transfer tube (box 44) comprising at least one first wall having a first inner surface and a first outer surface, wherein the first inner surface forms a first cavity, wherein the at least one first wall further has a first end and a second end, wherein the first end of the first transfer tube is coupled to the exit of at least one of the plurality of heat exchanger tubes positioned in the main chamber, wherein the second end of the first transfer tube is coupled to the collector box in the vestibule (Fig. 2 as best understood, box 44 connects the ends of the heat exchanger 92 with the collector box 46; the term coupled is given the broadest reasonable interpretation to encompass connected or linked), wherein the transfer tube provides the first fluid to the collector box, and wherein the transfer tube transports the condensation from the collector box 

    PNG
    media_image1.png
    568
    733
    media_image1.png
    Greyscale

Regarding claim 11, Bigham further discloses the thermal transfer device of Claim 10, wherein first cavity formed by the at least one wall of the first transfer tube has a negative pressure relative to a pressure of the main chamber and the vestibule (As best understood, during routing operation, the inducer blower 42 would create negative pressure in 44).
Regarding claim 12, Bigham further discloses the thermal transfer device of Claim 10, wherein the at least one first wall of the first transfer tube further has a third end that is coupled to a remainder of the plurality of heat exchanger tubes (Fig. 2, 44 has at least three walls which are coupled to the heat exchanger tubes by way of 61 and to the collector box 46 by way of 36).
Regarding claim 20, Bigham further discloses the thermal transfer device of Claim 10, wherein the inducer pulls the first fluid through the plurality of heat exchanger tubes, through the first transfer tube, and through the collector box (Fig. 1, Fig. 2).
Regarding claim 15, Bigham further discloses the thermal transfer device of Claim 10, wherein the first fluid comprises a fuel, and wherein the second fluid comprises air (Fig. 2, burners 40, blower 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigham US5408986 in view of Daddis US6006741.
Regarding claim 13, Bigham teaches the thermal transfer device of Claim 10, wherein the vestibule further comprises: a header plate (Fig. 2, 61, represents a header plate) wherein the first end of the transfer tube is coupled to the header plate (Fig. 2).
Bigham does not expressly disclose an additional collector box disposed at the exit of the plurality of heat exchanger tubes.
Daddis US6006741 teaches a condensing furnace comprising a plurality of collector boxes (50 and 68, Fig. 1) connected to the exit of heat exchanger tubes (Fig. 1) thereby connecting a secondary set of heat exchanger tubes (20).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an additional collector box and secondary heat exchanger as taught by Daddis since doing so is a known technique for improving similar devices in the art with known predictable result of supporting a secondary heat exchanger. 
Regarding claim 18, Bigham does not expressly disclose the thermal transfer device of Claim 16, wherein the second end of the second transfer tube is coupled to an additional collector box disposed in the vestibule.
Daddis US6006741 teaches a condensing furnace comprising a plurality of collector boxes (50 and 68, Fig. 1) connected to the exit of heat exchanger tubes (Fig. 1) thereby connecting a secondary set of heat exchanger tubes (20).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an additional collector box and secondary heat exchanger as taught by Daddis since doing so is a known technique for improving similar devices in the art with known predictable result of supporting a secondary heat exchanger. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigham US5408986 in view of Daddis US6006741 in further view of Ahn et al. US5704343.
Regarding claim 14, Bingham does not expressly disclose the thermal transfer device of Claim 13, wherein the additional collector box comprises a drain.
Ahn et al. US5704343 teaches a condensing furnace provided a plurality of collector boxes (Fig. 2, 41 and 37) wherein the a drain is provided in a collector box (64) in addition to a drain associated with the inducer (66).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an additional drain as taught by Ahn since doing so amounts to a known technique for modifying similar devices in the art with the known predictable results of draining condensate. 

Claims 16 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigham US5408986 in view of Lu US5322050.
Regarding claim 16, Bingham does not expressly disclose the thermal transfer device of Claim 10, wherein the vestibule further comprises: a second transfer tube comprising at least one second wall having a second inner surface and a second outer surface, wherein the second inner surface forms a second cavity, wherein the at least one second wall further has a first end and a second end, wherein the first end of the second transfer tube is coupled to the exit of a remainder of the plurality of heat exchanger tubes.
Lu US5322050 teaches a condensing furnace with a transfer tube connected to the exit of a plurality of heat exchanger tube (Fig. 2, box or tube 40).  Seen in Fig. 3, Lu’s transfer tube 40 provides a connection between additional passes of a heat exchanger (Fig. 3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an additional transfer tube (or box) as taught by Lu since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of transferring gasses to additional passes of a heat exchangers.  
Regarding claim 17, the previously combined references teach the thermal transfer device of Claim 16, wherein the second end of the second transfer tube is coupled to the collector box (best seen in Fig. 3 of Lu, box 40 is connected to header box 44)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigham US5408986 in view of Riepenhoff et al. US7036498
Regarding claim 19, Bigham teaches the thermal transfer device of Claim 10, wherein the burner assembly is disposed (at least partially) between the inducer and the exit of the plurality of heat exchanger tubes (Fig. 1).
Bigham does not expressly disclose wherein the blower assembly is disposed above the inducer.
The difference between the prior art and the claimed subject matter amounts to a mere rearrangement of parts of the prior art device.  See MPEP 2144.04 VI. 
Riepenhoff et al. US7036498 teaches a condensing furnace wherein furnace is adapted for a down flow, up flow, or horizontal flow operation (abstract, Fig. 2-4).  Seen in Fig. 2, the down flow orientation places the blower above the inducer.  
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the blow is above the inducer as taught by Riepenhoff since doing so amount to a mere rearrangement of parts, is a known modification in the art, and would accommodate a desire installation orientation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762